ORDER
MYRON L. GORDON, District Judge.
The plaintiff in the above-entitled action has moved for leave of the court to file an amended complaint.
Rule 15(a), Federal Rules of Civil Procedure, permits a party to amend his pleadings once as a matter of course at any time before a responsive pleading is served. Since no responsive pleading has been served in this action, it is not necessary to obtain leave from the court to amend the complaint.
Therefore, it is ordered that the plaintiff’s motion for leave to amend the complaint be and hereby is denied, without prejudice.